Continuation page.
	In response to the restriction/election requirement of May 19, 2020, applicants elected invention I and SEQ ID NO:  32 as the fusion protein.  The communication of May 19, 2020 further required applicants to identify the amino acids of said fusion protein that are the following Their elections are indicated in italics. 
>   the non-cytotoxic protease and identify if said non-cytotoxic protease is a clostridial neurotoxin L-chain or an IgA protease. Applicants elected neurotoxin L-chain, residues 1-435.  This is responsive.
>   the galanin-targeting moiety and identify if said targeting moiety (a) specifically binds the GALR1, GALR2 and/ or GALR3 receptor and (b) is SEQ ID NO: 7 or 8, or a variant thereof.  Applicants elected GA16, residues 447-462.  This is responsive.  However, applicants did not state if said targeting moiety (a) specifically binds the GALR1, GALR2 and/ or GALR3 receptor and (b) is SEQ ID NO: 7 or 8, or a variant thereof.  This is non-responsive. 
>    the protease cleavage site. Applicants elected enterokinase, residues 442-446. This is responsive.  
>    the translocation domain and identify if said translocation domain is the HN domain of a clostridial neurotoxin.  Applicants elected HN of BoNT/A, residues 491-906. This is responsive.  
>    the first spacer and identifiy is said spacer is GS5, GS10, GS15, GS18 or GS20  Applicants elected GS5, reidues 436-441. This is responsive.  
>    the second spacer  Applicants elected HX27, 463-490. This is responsive.  
 	Applicants also did not identify claims encompassing the elected invention and species.

	Applicants are required to respond to this communication within two months of the above mailing date by completing the required elections and identify claims that read thereon.

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652